MEMORANDUM **
Daniel Haile Kelati, a citizen of Eritrea, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. *358We review for substantial evidence, Gui v. INS, 280 F.3d 1217, 1225 (9th Cir.2002), and we deny the petition for review.
The IJ’s adverse credibility determination is supported by Kelati’s internally inconsistent testimony and by numerous inconsistencies between Kelati’s testimony and the testimony of his witness which raise doubts about Kelati’s membership in the People’s Democratic Front for the Liberation of Eritrea. See Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004).
As the record does not compel the conclusion that Kelati’s testimony was credible, he has not established eligibility for asylum, withholding of removal, or relief under CAT. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
In light of our disposition, we need not reach Kelati’s remaining contentions.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.